 WESTERN ELECTRIC CO.Western Electric Company, Incorporated and Asso-ciation of Engineers and Associates/Com-munications Workers of America, AFL-CIO,Petitioner. Case I-RC-1787613 December 1983DECISION AND DIRECTION OFELECTIONSBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Robert D. McGrath. Fol-lowing the hearing and pursuant to Section 102.67of the Board's Rules and Regulations, the ActingRegional Director for Region I transferred thiscase to the Board for decision. Thereafter, the Em-ployer and the Petitioner filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question of representation affecting com-merce exists within the meaning of Section 9(c)and Section 2(6) and (7) of the Act.The Employer manufactures communicationsproducts at approximately 23 facilities in theUnited States, including the Merrimack ValleyWorks location in North Andover, Massachusetts,involved herein. Within the Employer's Manufac-turing Division is the Transmission Equipment Di-vision, which operates two factories, one at theMerrimack Valley Works and the other in NorthCarolina. The Petitioner seeks to represent approxi-mately 465 professional employees' and approxi-mately 186 technical employees2within the Trans-mission Equipment Division at the MerrimackValley Works. The Employer contends that the pe-titioned-for unit is inappropriate because it excludesapproximately 132 professional employees and ap-proximately 7 technical employees who work atthe same location in the Employer's Operationsi The parties stipulated that the following classifications are profession-al employee classifications within the meaning of Sec. 2(12) of the Act:engineer, development engineer, government project communications en-gineer, planning engineer, plant engineer, system equipment engineer,design engineer, industrial engineer, field engineer, senior staff engineer,senior engineer, information systems designer, information systems staffmember, information systems staff senior member, and consultingmember of the information systems staff.I The parties stipulated that the engineering associates and informationsystems associates are technical employees.268 NLRB No. 50Support Systems,3Engineering and InformationSystems Centralized CAE/CAM Development,4and Quality Assurance organizations. For the fol-lowing reasons, we find merit in the Employer'scontention.Professional and technical employees in the peti-tioned-for unit perform a broad range of functionsrelated to manufacturing, from traditional produc-tion and quality engineering to the maintenanceand enhancement of computer-aided design sys-tems. OSS employees produce diagnostic softwareprograms used with computer hardware producedby the Transmission Equipment Division and pro-vide installation and field support engineering serv-ices. The Automatic Transmission Terminal Sys-tems Software Engineering Department (ATTS),which is a part of the Transmission Equipment Di-vision sought here, performs functions identical tothose performed by OSS, but ATTS works on dif-ferent products. Quality Assurance employees per-form test engineering and inspection functions onproducts manufactured by the Transmission Equip-ment Division and have the authority to stop pro-duction if statistical controls are not met. At leasttwo departments within the sought TransmissionEquipment Division, including the Quality ControlEngineering Department, perform similar or identi-cal quality control functions on the same productsusing some of the same facilities as Quality Assur-ance. Finally, the CAE/CAM group is developinga new computer-aided manufacturing system. Theengineering and information systems employees inCAE/CAM write the software, select the comput-ers, and test the feasibility of the new system.The Merrimack Valley Works functions as alandlord and administrative agency for most of theoperations conducted at the facility. It providespersonnel, support, and accounting services forthose operations and charges each division for theservices received. Most Transmission EquipmentDivision departments report to department headswhose offices are at Merrimack Valley. Thus, mostof the Transmission Equipment Division's Merri-mack Valley activities are administered at Merri-mack Valley. However, some of the Division's de-partments that operate at Merrimack Valley reportto managers in North Carolina and New Jerseywho control those departments' budgets and func-tions.In October 1981, administrative control of OSSoperations at Merrimack Valley was transferred tothe Employer's Columbus, Ohio facility as part of a3 Hereinafter referred to as OSS. OSS is in the Employer's SwitchingEquipment Division.4Hereinafter referred to as CAE/CAM. CAE/CAM is in the Employ-er's Corporate Engineering Division.351 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5-year plan to consolidate all OSS functions fromvarious locations across the country in Columbus.As a result of this consolidation, administrativefunctions such as budgeting, payroll, purchasing,and maintenance of personnel records for OSS em-ployees working at the Merrimack Valley Worksare performed by OSS administrators in Columbus.The Employer plans to transfer some OSS employ-ees to Columbus when their work is transferred.Some will be transferred to other'departments atMerrimack Valley, and some have been transferredto Merrimack Valley Transmission Equipment Di-vision departments already. Additionally, merit payraises for OSS employees at Merrimack Valley aredetermined by Columbus administrators. Similarly,many Transmission Equipment Division employeesworking at Merrimack Valley are rated againsttheir counterparts in North Carolina.All technical and professional employees at theMerrimack Valley Works have the same opportuni-ties for training, including tuition reimbursement,fellowships, and inhouse training. They receive thesame cost-of-living salary differential based on geo-graphical location. All may participate in a numberof professional and social organizations associatedwith the Merrimack Valley Works, and they re-ceive the same newsletter. They share the samehealth facilities, cafeteria, parking facilities, andrestrooms, and are served by the same credit union,employee relations department, and purchasingservice. All professional employees are eligible forthe same pension and health benefit program,salary administration program, and incentive pro-gram for early retirement; all technical employeesmay participate in separate but corresponding pro-grams. There are no temporary transfers betweendepartments, but there have been numerous perma-nent transfers between departments sought by thePetitioner and departments the Petitioner wouldexclude. All professional and technical job open-ings at Merrimack Valley, including those for OSS,Quality Assurance, and CAE/CAM, are posted onan equal basis at the facility.In general, the smallest appropriate unit of tech-nical employees working in similar jobs with simi-lar working conditions and benefits comprises allsuch technical employees.5Although a unit of lessthan all professional employees may be appropriateif that unit consists of a readily identifiable groupwith distinct skills and functions, the Board willnot certify an arbitrarily defined segment of an em-ployer's similarly situated professionals.6As de-* TRW Carr Division, 266 NLRB 326 (1983); Aerojet General Corp., 131NLRB 1094(1961).' See General Electric Co., 148 NLRB 1660 (1964).scribed above, the record shows that the Employ-er's professional and technical employees workingin OSS, Quality Assurance, and CAE/CAM at itsMerrimack Valley Works exercise the same skillsand perform the same functions as many technicaland professional employees in the sought Transmis-sion Equipment Division, and that no substantialcommunity of interests separates the sought em-ployees from those whom the Petitioner would ex-clude. Contrary to the Petitioner's contention, theEmployer's placement of the sought employees in aseparate division does not necessarily establish theappropriateness of that grouping for purposes ofcollective bargaining.7Therefore, we hold that aunit of employees working in the TransmissionEquipment Division at the Merrick Valley Worksis inappropriate because it does not include all simi-larly employed technical and professional employ-ees at that location.8We agree with the Employerthat the smallest appropriate unit includes all tech-nical and professional employees at MerrimackValley Works.Accordingly, and inasmuch as the Petitioner didnot indicate an unwillingness to proceed to an elec-tion in a unit broader than the one petitioned-for,we shall direct separate elections in the followingvoting groups:9(a) All full-time and regular part-time technicalemployees employed by the Employer at itsMerrimack Valley Works facility in North An-dover, Massachusetts, but excluding all profes-sional employees, guards, and supervisors asdefined in the Act.(b) All full-time and regular part-time profes-sional employees employed by the Employerat its Merrimack Valley Works facility inNorth Andover, Massachusetts, but excludingall technical employees, guards, and supervi-sors as defined in the Act.The employees in the professional voting group(b) will be asked two questions on their ballots:7 See Aerojet General, supra.A In Martin Co., 162 NLRB 319 (1966), cited by the Petitioner, wefound appropriate a small orting group of technical employees where thepetitioner already represented a small production and maintenance unit.A small group of professional employees was found to constitute an ap-propriate unit in Douglas Aircraft Co., 157 NLRB 791 (1966), where thesought professionals performed a unique function and other professionalunits already existed. These cases clearly are distinguishable from the in-stant facts.9 Because the inclusion of the technical and professional employees inOSS, Quality Assurance, and CAE/CAM changes the composition of theunit specifically sought, the Petitioner may not wish to proceed to anelection in this unit, or, desiring to do so, may have an inadequate show-ing of interest. In these circumstances, we direct the Petitioner to notifythe Regional Director within 10 days of this Decision whether it wishesto proceed to elections, and, if so, to submit within such time any addi-tional showing of interest that may be required to support its petition.352 WESTERN ELECTRIC CO.(1) Do you desire to be included in the same unitas technical employees of Western Electric Compa-ny, Incorporated, for the purpose of collective bar-gaining?(2) Do you desire to be represented for the pur-pose of collective bargaining by Association of En-gineers and Associates/Communications Workersof America, AFL-CIO?If a majority of the employees in voting group(b) vote "yes" to the first question, indicating achoice to be included in a unit with the technicalemployees, the group will be so included. Thevotes on the second question will then be countedwith the votes of the technical voting group (a) todecide the representative for the entire unit. If, onthe other hand, a majority of the professional em-ployees in voting group (b) do not vote for inclu-sion, these employees will not be included with thetechnical employees, and their votes on the secondquestion will be separately counted to decidewhether they want to be represented in a separateprofessional unit.We make the following findings with regard tothe appropriate unit:(1) If a majority of the professional employeesvote for inclusion in a unit with technical employ-ees, we find that the following employees will con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act:All full-time and regular part-time technicaland professional employees employed by theEmployer at its Merrimack Valley Works fa-cility in North Andover, Massachusetts, butexcluding all guards and supervisors as definedin the Act.(2) If a majority of the professional employeesdo not vote for inclusion in the unit with technicalemployees, we find that the following two groupsof employees will constitute separate units appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time technicalemployees employed by the Employer at itsMerrimack Valley Works facility in North An-dover, Massachusetts, but excluding all profes-sional employees, guards, and supervisors asdefined in the Act.All full-time and regular part-time professionalemployees employed by the Employer at itsMerrimack Valley Works facility in North An-dover, Massachusetts, but excluding all techni-cal employees, guards, and supervisors as de-fined in the Act.[Direction of Elections omitted from publica-tion.]353